Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following Office action in response to communications received May 31, 2022. Claims 1, 2, 6-11 and 13-20 have been amended. Therefore, claims 1-20 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ) rejections set forth in the previous office action dated March 4, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to creating and documenting protocol orders in a molecular diagnostic laboratory environment. The claim(s) recites “receiving, an input of each protocol statement included in the set of protocol statements arranged in a sequence; in response to the input, building the worksheet by adding each protocol statement to the worksheet associated with the testing procedure, each protocol statement in the worksheet corresponding to a step to be executed for the testing procedure, each protocol statement configured to receive a value input for the step in the worksheet based on executing the testing procedure; associating a unique protocol-order identifier with the worksheet; associating a unique batch identifier with the worksheet; storing the worksheet in association with the unique protocol- order identifier and the unique batch identifier, each protocol statement in the worksheet being associated with the unique protocol-order identifier, the unique protocol-order identifier being usable to retrieve the worksheet and each protocol statement in the worksheet; receiving a command to initiate the worksheet that was generated, the command including the unique protocol-order identifier; present the set of protocol statements of the worksheet in the graphical user interface of the application; receiving, a value that is generated as a result of executing a particular step in the testing procedure, the particular step corresponding to a particular protocol statement in the worksheet presented; determining, that the value received fails to satisfy a first pre-determined threshold value for the particular step, as defined by the value input for the particular protocol statement in the worksheet; retrieving, one or more backup protocol statements that are associated with the particular protocol statement, the one or more backup protocol statements identifying one or more steps for executing when the value received fails to satisfy the first pre-determined threshold value for the particular protocol statement; present the one or more backup protocol statements simultaneously with the set of protocol statements and the worksheet; receiving, a selection of a particular backup protocol statement from the one or more backup protocols presented, when the one or more steps identified are executed, results in a respective value that is to be received and stored in association with the unique protocol-order identifier; in response to the selection, transforming the worksheet without initiating a new worksheet-building process by inserting the particular backup protocol statement among the set of protocol statements in the worksheet; determining, whether the worksheet that is transformed belongs to a predefined batch having a plurality of additional worksheets based on a unique batch identifier that is associated with the predefined batch, wherein the predefined batch defines sequential access to each of the plurality of additional worksheets; and when  the worksheet is determined to be associated with the predefined batch having the plurality of additional worksheets; and inserting the particular backup protocol statement in each of the plurality of additional worksheets in the batch in response to the selection.”
The limitations of “receiving, an input of each protocol statement included in the set of protocol statements arranged in a sequence; in response to the input, building the worksheet by adding each protocol statement to the worksheet associated with the testing procedure, each protocol statement in the worksheet corresponding to a step to be executed for the testing procedure, each protocol statement configured to receive a value input for the step in the worksheet based on executing the testing procedure; associating a unique protocol-order identifier with the worksheet; associating a unique batch identifier with the worksheet; storing the worksheet in association with the unique protocol- order identifier and the unique batch identifier, each protocol statement in the worksheet being associated with the unique protocol-order identifier, the unique protocol-order identifier being usable to retrieve the worksheet and each protocol statement in the worksheet; receiving a command to initiate the worksheet that was generated, the command including the unique protocol-order identifier; present the set of protocol statements of the worksheet in the graphical user interface of the application; receiving, a value that is generated as a result of executing a particular step in the testing procedure, the particular step corresponding to a particular protocol statement in the worksheet presented; determining, that the value received fails to satisfy a first pre-determined threshold value for the particular step, as defined by the value input for the particular protocol statement in the worksheet; retrieving, one or more backup protocol statements that are associated with the particular protocol statement, the one or more backup protocol statements identifying one or more steps for executing when the value received fails to satisfy the first pre-determined threshold value for the particular protocol statement; present the one or more backup protocol statements simultaneously with the set of protocol statements and the worksheet; receiving, a selection of a particular backup protocol statement from the one or more backup protocols presented, when the one or more steps identified are executed, results in a respective value that is to be received and stored in association with the unique protocol-order identifier; in response to the selection, transforming the worksheet without initiating a new worksheet-building process by inserting the particular backup protocol statement among the set of protocol statements in the worksheet; determining, whether the worksheet that is transformed belongs to a predefined batch having a plurality of additional worksheets based on a unique batch identifier that is associated with the predefined batch, wherein the predefined batch defines sequential access to each of the plurality of additional worksheets; and when  the worksheet is determined to be associated with the predefined batch having the plurality of additional worksheets; and inserting the particular backup protocol statement in each of the plurality of additional worksheets in the batch in response to the selection,” as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods Of Organizing Human Activity” such as concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “worksheet-building engine, electronic worksheet, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “display device” language, “generating and causing the display to present the set of protocol statements of the electronic worksheet” in the context of this claim encompasses the user manually compiling and presenting a set of protocol statements to be included in the testing-procedure. Similarly, the receiving, a value that is generated as a result of executing a particular step in the testing procedure, under its broadest reasonable interpretation, covers concepts performed by following rules or instructions, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performed by managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “worksheet-building engine, electronic worksheet, datastore, display device, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” to perform all of the “receiving, an input of each protocol statement included in the set of protocol statements arranged in a sequence; in response to the input, building the worksheet by adding each protocol statement to the worksheet associated with the testing procedure, each protocol statement in the worksheet corresponding to a step to be executed for the testing procedure, each protocol statement configured to receive a value input for the step in the worksheet based on executing the testing procedure; associating a unique protocol-order identifier with the worksheet; associating a unique batch identifier with the worksheet; storing the worksheet in association with the unique protocol- order identifier and the unique batch identifier, each protocol statement in the worksheet being associated with the unique protocol-order identifier, the unique protocol-order identifier being usable to retrieve the worksheet and each protocol statement in the worksheet; receiving a command to initiate the worksheet that was generated, the command including the unique protocol-order identifier; present the set of protocol statements of the worksheet in the graphical user interface of the application; receiving, a value that is generated as a result of executing a particular step in the testing procedure, the particular step corresponding to a particular protocol statement in the worksheet presented; determining, that the value received fails to satisfy a first pre-determined threshold value for the particular step, as defined by the value input for the particular protocol statement in the worksheet; retrieving, one or more backup protocol statements that are associated with the particular protocol statement, the one or more backup protocol statements identifying one or more steps for executing when the value received fails to satisfy the first pre-determined threshold value for the particular protocol statement; present the one or more backup protocol statements simultaneously with the set of protocol statements and the worksheet; receiving, a selection of a particular backup protocol statement from the one or more backup protocols presented, when the one or more steps identified are executed, results in a respective value that is to be received and stored in association with the unique protocol-order identifier; in response to the selection, transforming the worksheet without initiating a new worksheet-building process by inserting the particular backup protocol statement among the set of protocol statements in the worksheet; determining, whether the worksheet that is transformed belongs to a predefined batch having a plurality of additional worksheets based on a unique batch identifier that is associated with the predefined batch, wherein the predefined batch defines sequential access to each of the plurality of additional worksheets; and when  the worksheet is determined to be associated with the predefined batch having the plurality of additional worksheets; and inserting the particular backup protocol statement in each of the plurality of additional worksheets in the batch in response to the selection” steps. The “worksheet-building engine and a validation engine, electronic worksheet, datastore, a display device to present a graphical user interface, lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., worksheet-building engine and a validation engine, electronic worksheet, datastore, a display device to present a graphical user interface). Claim 8 has additional limitations (i.e., lab equipment, a computing device having a processor electronically coupled with one or more computer-storage media, worksheet-building engine and a validation engine, electronic worksheet, datastore, display device). Claim 15 has additional limitations (i.e., processors, worksheet-building engine and a validation engine, electronic worksheet, datastore, a display device to present a graphical user interface). Looking to the specification, these components are described at a high level of generality (¶ 32; The present invention may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the present invention include, by way of example only, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-7, 9-14 and 16-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, filed on May 31, 2022 with respect to argument (1) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1, 2, 6-11 and 13-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent No.: 5,786,816 to Macrae et al.: The GUI, according to the present invention, provides several ways to export data gathered during charting.  DDE (Dynamic Data Exchange) allows GUI to notify another Windows application when orders are placed and rules are active.  A patient plan may be exported in a format that can be read by applications such as Microsoft's Excel spreadsheet.
Pub. No.: US 8065161 B2 to Howard et al.: In one example, the software provides the remote computer with powerful drug library creation, editing, and archiving capabilities that can be used by a user, including but not limited to, a biomedical engineer, a pharmacist, a doctor, etc. A single drug formulary worksheet or database with each drug entry having an associated CCA designation can be created for the entire medical facility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626